
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5

KRAFT FOODS INC.

2001 STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated as of April 21, 2003)


SECTION 1.    Purpose; Definitions.

The purposes of the Plan are (i) to assist the Company in promoting a greater
identity of interest between the Company's Non-Employee Directors and the
Company's shareholders; and (ii) to assist the Company in attracting and
retaining Non-Employee Directors by affording them an opportunity to share in
the future successes of the Company.

For purposes of the Plan, the following terms are defined as set forth below:

a.    "Award" means a grant under the Plan of Stock and/or Stock Options.

b.    "Black-Scholes Value" means the value of a Stock Option determined
pursuant to the option pricing model commonly known as the Black-Scholes method.
The Black-Scholes Value shall be calculated as of the first day of the Plan
Year, based on the applicable assumptions used in calculating values of stock
options in the Company's then current annual meeting proxy statement and/or
annual report with such adjustments as may be necessary to reflect different
grant dates and terms.

c.    "Board" means the Board of Directors of the Company.

d.    "Committee" means the Compensation and Governance Committee of the Board
or a subcommittee thereof, any successor thereto or such other committee or
subcommittee as may be designated by the Board to administer the Plan.

e.    "Common Stock" or "Stock" means the Class A Common Stock of the Company.

f.    "Company" means Kraft Foods Inc., a corporation organized under the laws
of the Commonwealth of Virginia, or any successor thereto.

g.    "Deferred Stock" means an unfunded obligation of the Company, represented
by an entry on the books and records of the Company, to pay an amount equal to
the value of one share of Common Stock.

h.    "Deferred Stock Account" means the unfunded deferred compensation account
established by the Company with respect to each participant who elects to
participate in the Deferred Stock Program in accordance with Section 7 of the
Plan.

--------------------------------------------------------------------------------

i.    "Deferred Stock Program" means the provisions of Section 7 of the Plan
that permit participants to defer all or part of any Award of Stock pursuant to
Section 5(a)(i) of the Plan.

j.    "Fair Market Value" means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange-Composite Transactions or, if no such sale of Common Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith; provided, however, that the Committee may in its
discretion designate the actual sales price as Fair Market Value in the case of
dispositions of Common Stock under the Plan.

k.    "Non-Employee Director" means each member of the Board who is not a
full-time employee of the Company or Altria Group, Inc. or of any corporation in
which the Company or Altria Group, Inc. owns, directly or indirectly, stock
possessing at least 50% of the total combined voting power of all classes of
stock entitled to vote in the election of directors in such corporation.

l.    "Plan" means this 2001 Stock Compensation Plan for Non-Employee Directors,
as amended from time to time.

m.    "Plan Year" means the period commencing at the opening of business on the
day on which the Company's annual meeting of stockholders is held and ending on
the day immediately preceding the day on which the Company's next annual meeting
of stockholders is held.

n.    "Stock Option" means the right to purchase a share of Stock at a price
equal to Fair Market Value on the date of grant. All Stock Options granted under
the Plan shall be nonqualified stock options.

SECTION 2.    Administration.

The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan as it may deem appropriate. The Committee shall have the authority to adopt
such modifications, procedures and subplans as may be necessary or desirable to
comply with the laws, regulations, compensation practices and tax and accounting
principles of the countries in which Non-Employee Directors reside or are
citizens of and to meet the objectives of the Plan.

Subject to the terms of the Plan, the Committee shall have the authority to
determine the amount, type and terms (including vesting and forfeiture) of each
Award.

Any determination made by the Committee in accordance with the provisions of the
Plan with respect to any Award shall be made in the sole discretion of the
Committee, and all

--------------------------------------------------------------------------------

decisions made by the Committee pursuant to the provisions of the Plan shall be
final and binding on all persons, including the Company and Plan participants.

SECTION 3.    Eligibility.

Only Non-Employee Directors shall be granted Awards under the Plan.

SECTION 4.    Common Stock Subject to the Plan.

The total number of shares of Common Stock reserved and available for
distribution pursuant to the Plan shall be 500,000 shares. If any Award is
forfeited or expires without the delivery of Common Stock to a participant, the
shares subject to such Award shall again be available for distribution in
connection with other Awards under the Plan. Any shares of Common Stock that are
used by a participant as full or partial payment of withholding or other taxes
or as payment for the exercise price of a Stock Option shall be available for
distribution in connection with other Awards under the Plan.

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock after the initial public
offering of the Common Stock, the Board is authorized, to the extent it deems
appropriate, to make substitutions or adjustments in the aggregate number and
kind of shares of Common Stock reserved for issuance under the Plan, in the
number, kind and price of shares of Common Stock subject to outstanding Awards
and in the Award limits set forth in Section 5 (or to make provision for cash
payments to the holders of Awards).

SECTION 5.    Awards.


(a)Award Dates. Effective upon an individual's initial election or appointment
as a Non-Employee Director and on the first day of each Plan Year thereafter,
each Non-Employee Director serving as such immediately after the annual meeting
held on such day shall be awarded a number of shares of Stock and/or Stock
Options as determined from time to time by the Committee and subject to the
terms determined by the Committee.


(b)Terms of Awards.

(i)    Certain awards of Stock are eligible for participation in the Deferred
Stock Program described in Section 7.

(ii)    The term of each Stock Option shall be ten years. Subject to the
applicable Award agreement, Stock Options may be exercised, in whole or in part,
by giving written notice of exercise specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price by certified or bank check or such other instrument as the Company may
accept (including a copy of

--------------------------------------------------------------------------------

instructions to a broker or bank acceptable to the Company to deliver promptly
to the Company an amount of sale or loan proceeds sufficient to pay the purchase
price). As determined by the Committee, payment in full or in part may also be
made in the form of Common Stock already owned by the Non-Employee Director
valued at Fair Market Value; provided, however, that such Common Stock shall not
have been acquired by the optionee within the preceding six months.

SECTION 6.    Plan Amendment and Termination.

The Board may amend or terminate the Plan at any time, provided that no such
amendment shall be made without stockholder approval if such approval is
required under applicable law, or if such amendment would: (i) decrease the
grant or exercise price of any Stock Option to less than the Fair Market Value
on the date of grant or (ii) increase the total number of shares of Common Stock
that may be distributed under the Plan. Except as may be necessary to comply
with a change in the laws, regulations or accounting principles of a foreign
country applicable to participants subject to the laws of such foreign country,
the Committee may not, without stockholder approval, cancel any option and
substitute therefor a new Stock Option with a lower option price. Except as set
forth in any Award agreement, no amendment or termination of the Plan may
materially and adversely affect any outstanding Award under the Plan without the
Award recipient's consent.

SECTION 7.    Payments and Payment Deferrals.

The Committee, either at the time of grant or by subsequent amendment, may
require or permit deferral of the payment of Awards under such rules and
procedures as it may establish. It also may provide that deferred settlements
include the payment or crediting of interest or other earnings on the deferred
amounts, or the payment or crediting of dividend equivalents where the deferred
amounts are denominated in Common Stock equivalents.

Each participant may elect to participate in a Deferred Stock Program with
respect to Awards of Stock. Any election to have the Company establish a
Deferred Stock Account shall be made in terms of integral multiples of 25% of
the value of the Common Stock that the participant otherwise would have been
granted on each date of grant, and any such election shall remain in effect for
purposes of the Plan until the participant executes a new election not to
participate in the Deferred Stock Program for any future grants of Common Stock.
The Deferred Stock Account of a participant who elects to participate in the
Deferred Stock Program shall be credited with that number of shares of Deferred
Stock that is equal to the number of shares in the Stock Award that the
participant elected to receive as Deferred Stock. The Deferred Stock Account
shall be credited with earnings and charged with losses, if any, and shall be
subject to other adjustments on the same basis as the Common Stock. The Deferred
Stock Program shall otherwise be administered under such rules and procedures as
the Committee may, from time to time establish, including rules with respect to
elections to defer, beneficiary designations and distributions under the
Deferred Stock Program.

--------------------------------------------------------------------------------

SECTION 8.    Transferability.

Unless otherwise required by law, Awards shall not be transferable or assignable
other than by will or the laws of descent and distribution.

SECTION 9.    Award Agreements.

Each Award of a Stock Option or Common Stock with a vesting period under the
Plan shall be evidenced by a written agreement (which need not be signed by the
Award recipient unless otherwise specified by the Committee) that sets forth the
terms, conditions and limitations for each such Award. Each Award shall vest
i.e., become exercisable, in not less than six months (or such longer period set
forth in the Award agreement) and shall be forfeited if the participant does not
continue to be a Non-Employee Director for the duration of the vesting period.
The Committee may amend an Award agreement, provided that no such amendment may
materially and adversely affect an Award without the Award recipient's consent.

SECTION 10.    Unfunded Status Plan.

It is presently intended that the Plan constitute an "unfunded" plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the "unfunded" status of the Plan.

SECTION 11.    General Provisions.

(a)    The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission (or any successor
agency), any stock exchange upon which the Common Stock is then listed, and any
applicable Federal, state or foreign securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

(b)    Nothing contained in the Plan shall prevent the Company from adopting
other or additional compensation arrangements for Non-Employee Directors.

--------------------------------------------------------------------------------

(c)    No later than the date as of which an amount first becomes includible in
the gross income of the participant for income tax purposes with respect to any
Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind which are required by law or
applicable regulation to be withheld with respect to such amount. Unless
otherwise determined by the Committee, withholding obligations arising from an
Award may be settled with Common Stock, including Common Stock that is part of,
or is received upon exercise of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settling of
withholding obligations with Common Stock.

(d)    The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia.

(e)    If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be enforced and construed as if such provision had not been
included.

(f)    Except as otherwise provided by the Board, no Awards shall be made after
the Awards made immediately following the 2006 Annual Meeting of Stockholders,
provided that any Awards granted prior to that date may extend beyond it.

--------------------------------------------------------------------------------



QuickLinks


2001 STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS (As Amended and Restated
as of April 21, 2003)
